NORRIS, Circuit Judge,
dissenting:
Under the Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. §§ 136-136y, pesticides may not be distributed or sold unless they are registered with the Environmental Protection Agency (EPA). 7 U.S.C. § 136a(a). Section 6(b) authorizes the Administrator of the EPA to give notice of his intent to cancel the registration of a pesticide
[i]f it appears ... that a pesticide or its labeling or other material required to be submitted does not comply with the provisions of [the] Act or when used in accordance with widespread and commonly recognized practice, generally causes unreasonable adverse effects on the environment....
7 U.S.C. § 136d(b).
In October 1986, the Administrator gave notice of his intent to cancel registration of products containing the pesticide dinoseb. Section 6(b) gives any person adversely affected by the notice the right to request a hearing on the proposed cancellation. If no hearing is requested, the cancellation becomes final after 30 days. 7 U.S.C. § 136d(b). In this case, six registrants1 requested hearings on the proposed cancellation of 37 of the nearly 300 federal registrations of products affected by the cancellation notice. As provided in section 6(b), all other dinoseb registrations (approximately 260) were automatically cancelled 30 days after the notice was received. If, upon completion of the cancellation proceedings (which could take up to two years), the Administrator renders a final order cancelling the 37 dinoseb registrations still in effect, the order will be subject to judicial review under section 16(b). 7 U.S.C. § 136n(b).
In addition to giving the cancellation notice, the Administrator issued an emergency order immediately suspending the registration of all dinoseb products. He is authorized to do so if he determines that “action is necessary to prevent an imminent hazard during the time required for cancellation ... proceedings ...,” 7 U.S.C. § 136d(c)(1), and “that an emergency exists that does not permit him to hold a hearing before suspending [the registration],” 7 U.S.C. § 136d(c)(3). The question presented by this appeal is whether the district court had jurisdiction to review that emergency suspension order. As I read the statute, judicial review of the emergency order is foreclosed because of the failure of any registrant to request an expedited hearing on the question whether an imminent hazard exists.2 The majority, on the other hand, holds that even in the absence of a request for an expedited hearing by a registrant, the district court had jurisdiction to review the order seven months after it became final under the statutory scheme. See maj. op. at 1067.
The statute authorizes the Administrator to issue either an ordinary suspension order or an emergency suspension order if he determines that action is necessary to prevent “an imminent hazard during the time required for cancellation.” 7 U.S.C. 136d(c)(l). The critical distinction is that an emergency suspension order goes into effect immediately, whereas an ordinary suspension order cannot go into effect until after an expedited hearing on the question of “imminent hazard,” provided such a hearing is requested within five days after the Administrator gives notice of his intent *1077to suspend a registration. 7 U.S.C. § 136d(c). If an expedited hearing is not requested, an ordinary suspension order becomes final under section 6(c)(2): “If no request for a hearing is submitted to the Agency within five days of the registrant’s receipt of the notification provided for by paragraph (1), the suspension order may be issued and shall take effect and shall not be reviewable by a court.” 7 U.S.C. § 136d(c)(2).
Section 6(c)(2) is explicitly made applicable to emergency suspension orders by section 6(c)(3). 7 U.S.C. § 136d(c)(3). Section 6(c)(3) states that when an emergency suspension order is issued, “paragraph (2) shall apply” subject to two exceptions which are not relevant to the question of whether an emergency suspension order is judicially reviewable in the absence of a timely request for an expedited hearing.3 Thus on its face, section 6(c)(3), which authorizes emergency suspension orders, incorporates the language of section 6(c)(2) that a suspension order “shall not be reviewable by a court” if no request for an expedited hearing is submitted to the EPA within five days. 7 U.S.C. § 136d(c)(2). Thus, a suspension order, whether ordinary or emergency, is judicially reviewable only if a registrant makes a timely request for a hearing.4 Accord Nagel v. Thomas, 666 F.Supp. 1002, 1006-07 (W.D.Mich.1987).
The majority nonetheless holds that an emergency suspension order is judicially reviewable even in the absence of a timely request for an expedited hearing. The majority concedes that judicial review of an ordinary suspension order is foreclosed when no hearing is requested. See maj. op. at 1063. But the majority gleans from the statute a distinction between ordinary and emergency suspension orders where none exists. As I understand the majority’s analysis, the language of section 6(c)(3) that “paragraph (2) shall apply” in the case of an emergency suspension order was not intended by Congress to incorporate the first sentence of section 6(c)(2). which, to repeat, provides: “If no request for a hearing is submitted to the Agency within five days of the registrant’s receipt of the notification provided for by paragraph (1), the suspension order may be issued and shall take effect and shall not be reviewable by a court.” 7 U.S.C. § 136d(c)(2). The majority reasons that this sentence is not incorporated into section 6(c)(3) because “shall take effect” cannot apply to an emergency suspension order which is, by definition, already in effect. See maj. op. at 1066. I find this to be a remarkably tortured and hypertechnical reading of the statute.
Congress made two explicit exceptions to the language in section 6(c)(3) which makes section 6(c)(2) applicable to emergency suspension orders. See 7 U.S.C. § 136d(c)(3)(i) and (ii). The majority effectively amends section 6(c)(3) to add a third exception as follows:
[Paragraph (2) shall apply except that (i) ..., (ii) ..., and (iii) the entire first sentence of paragraph (2) shall not apply.
The effect of this judicially created exception is that when the Administrator issues an emergency suspension order, the order is judicially reviewable even if no request for an expedited hearing is requested within five days. This added exception is particularly odd because the language of the first exception, section 6(c)(3)(i), clearly refers to a portion of the first sentence of section 6(c)(2) without writing the entire sentence out of section 6(c)(3).
Furthermore, the majority suggests no reason why Congress would make a distinction between the judicial reviewability of ordinary and emergency suspension orders. I suggest none exists. For our purposes, the only relevant difference between the *1078two orders is that an emergency suspension order takes effect immediately. If no request for an expedited hearing is received within five days, a suspension order, whether ordinary or emergency, becomes final, suspending the registration of a pesticide until completion of cancellation proceedings. 7 U.S.C. § 136d(c)(2). Thus, in the absence of a request for an expedited hearing, the two types of orders become functionally identical after five days. It simply defies common sense that an ordinary suspension order becomes final and unreviewable in the absence of a timely request for a hearing but an emergency order remains open and reviewable indefinitely. The majority reads into the statute congressional intent to authorize judicial review of the emergency suspension order seven months after it became final when an expedited hearing was not requested within five days. Yet the sole difference between an emergency suspension order and an ordinary suspension order in this case is simply this: Had the Administrator issued an ordinary suspension order rather than an emergency suspension order, the order would not have gone into effect immediately but would have gone into effect five days later.
The majority’s reliance on the language of section 6(c)(4)5 is to no avail. There is only one plausible reading of section 6(c)(4): It provides that when an expedited hearing has been requested within five days, the registrant or an interested party (with the concurrence of a registrant) may seek judicial review of an emergency suspension order pending the outcome of an expedited hearing. Judicial review of an emergency suspension order is thus available under section 6(c)(4) only in the period of time after an expedited hearing has been requested but before the Administrator renders a final order on the issue of suspension, normally a matter of a few weeks.6 Accord Nagel, 666 F.Supp. at 1007 (section 6(c)(4) “ ‘was not intended to open the door to judicial review indefinitely merely because the registrant waived its opportunity for a hearing’ ”); Dow Chemical Co. v. Blum, 469 F.Supp. 892, 899 (E.D.Mich.1979).
Although I agree with the majority that an “order of suspension entered prior to a hearing” can only refer to an emergency suspension order, this language in section 6(c)(4) cannot possibly mean that Congress intended to permit judicial review of an emergency suspension order when an expedited hearing has not been requested. See maj. op. at 1065. There can be no such thing as an order pending an expedited hearing unless there has been a timely request for such a hearing within five days. In the absence of a timely request for an expedited hearing, the order becomes final, there is no expedited hearing, and the order is not “entered prior to a hearing.” Thus an order can be an order “entered prior to a hearing” only if an expedited hearing is requested. Because an expedited hearing was never requested in this case, section 6(c)(4) simply does not apply. Accord Nagel, 666 F.Supp. at 1006-07; Dow Chemical Co., 469 F.Supp. at 899 (judicial review of emergency suspension order under section 6(c)(4) prior to expedited hearing which had been requested by plaintiffs).
The bottom line in this case shows that the majority’s reading of the statute is bizarre. Contrary to the clear intent of Congress, which has written a statute which speaks in terms of suspension orders becoming final in five days if no registrant requests an expedited hearing, the majority allows nonregistrants to seek judicial review of an emergency suspension order *1079seven months after it became final by the terms of the statute. The district court clearly lacked jurisdiction to review the emergency suspension order.

. A "registrant” is defined by the statute as "a person who has registered any pesticide pursuant to the provisions of [the] Act.” 7 U.S.C. § 136(y).


. Four registrants made timely requests for a hearing but later withdrew the requests. I agree with the majority that the withdrawal of the requests rendered them ineffective for statutory purposes: “It is quite obvious that the provision barring judicial review where no hearing is requested applies with equal force where a hearing is first requested and the request is then withdrawn." Maj. op. at 1065.


. These exceptions are as follows:
(i) the order of suspension shall be in effect pending the expeditious completion of the remedies provided by [paragraph 2] and the issuance of a final order on suspension, and (ii) no party other than the registrant and the Agency shall participate except that any person adversely affected may file briefs....
7 U.S.C. § 136d(c)(3)


. A final order on suspension following an expedited hearing is subject to judicial review as provided by section 16(b). 7 U.S.C. § 136n(b).


. Section 6(c)(4) provides in part:
Any order of suspension entered prior to a hearing before the Administrator shall be subject to immediate review in an action by the registrant or other interested person with the concurrence of the registrant in an appropriate district court.... This action may be maintained simultaneously with any administrative review proceeding under this section. ...
7 U.S.C. § 136d(c)(4).


. The EPA has five days after receipt of a request to commence an expedited hearing and must render a final order within 17 days following the conclusion of the hearing. The expedited hearing may be held at a later time only if the registrant and the EPA agree. See 7 U.S.C. § 136d(c)(2).